Dismissed and Memorandum Opinion filed February 15, 2007







Dismissed
and Memorandum Opinion filed February 15, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01144-CV
____________
 
RENE R. RODRIGUEZ d/b/a PIECE BY
PIECE OF HOUSTON, Appellant
 
V.
 
J. P. MORGAN CHASE BANK, N.A.,
Appellee
 

 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 873459
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 21, 2006.  On February 7, 2007,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
February 15, 2007.
Panel consists of Chief Justice Hedges and Justices Fowler and Edelman.